AO 199A (Rev. 12/ l l- EDCA [Fresno]) Order Setting Conditions of Release Page l of 3 Pages

 

UNITED STATES DISTRlCT COURT

for the

Eastern District of California

UNITED STATES OF AMERICA,

V.
Case No, 1:l9-cr-00015-DAD-BAM

`_/\/\_/\_/

ERASMO VILLEGAS-SUAREZ,

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4l35a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S. DISTRlCT COURT, 2500 Tulare Street, Fresno, California

 

Place
before Magistrate Judge Barbara A. McAuliffe in Courtroom 8

 

on March 11, 2019 at 12:30 PM

 

Dale and Time
lf blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

***Defendant’s Release is Delayed until Friday 3/8/2019 at Sam***

A() |99]3 tRcv. 09/08-1`{DCA [|-`rcsno]) Additiona| Conditions of Rcleasc (General) Pagc - o|` - Pagcs

VILLEGAS SUAREZ, Erasmo
Doc. No. 1:19-CR-00015-DAD-BAM-04
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance ofthe defendant and the safety
ofother persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
below:

lZl (6) The defendant is placed in the custody of:
Name of person or organization Manuel Corona

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
defendant violates any conditions of release or disappears

siGNED: @‘D’

 

CUSTOD|AN
El (7) 'I`hc defendant must:

IZl (a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

|Zl (b) report in person to the Pretrial Services Agency immediately following your release from custody;

|Zl (c) reside at a location approved by the PSO, and not move or be absent from this residence without prior
approval of PSO; travel restricted to Eastern District of California, unless otherwise approved in
advance by PSO;

El (d) report any contact with law enforcement to your PSO within 24 hours;

El (e) cooperate in the collection of a DNA sainple;

lZl (f) not associate or have any contact with co~defendants, unless in the presence of counsel or otherwise
approved in advance by the PSO;

m (g) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or
other dangerous weapon; additionally, you must provide written proof of divestment of all
firearms/ammunition, currently under your contro|;

|Zl (h) provide documentation to Pretrial Services from Immigration officials authorizing you to obtain lawful
employment in the United States;

|Zl (i) not obtain new identification cards of any kind without the prior approval of the PSO;

|Z'i (j) not apply for or obtain a passport or other traveling documents during the pendency of this case:_

|Zl (k) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the
conditions of release, the following sum of money or designated property: A bond in the amount of

-:t'i Q.T.GCQBB§;B€'O°to be secured by $15,300 in cash and a total of S‘l'9,-'r‘99'utilizing the equity in four vehicles
owned by the defendant and family members; $l l l ,"IC»C

lZl (l) participate in the following l_.ocation Monitoring program component and abide by all the requirements
of the program, which will include having a location monitoring unit installed in your residence and a
radio frequency transmitter device attached to your person. You must comply with all instructions for
the use and operation of said devices as given to you by the Pretrial Services Agency and employees
of the monitoring company. You must pay all or part of the costs of the program based upon your
ability to pay as determined by the PSO. CURFEW: You are restricted to your residence as adjusted
by the Pretria| Services office or supervising officer, for medical, religious services, employment or
court-ordered obligations; and,

USMS SPECIAL INSTRUCTIONS:
lZl (m) have your release on bond delayed until 8:00 a.m., on the next business day following the actual posting

of the bond.

AO 199C (Rev. 09/08- EDCA [Fresno]) Advicc ol`Penaltics P€lg¢ 3 ‘ll` 3 911ch

 

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT: ERASMO VILLEGAS-SUAREZ
YOU ARE ADVISED OF THE FOLLOW]NG PENAI_,TlES AND SANCT[ONS:

Violating any ofthe foregoing conditions of release may result in the immediate issuance ofa warrant for your arrest, a
revocation of your release, an order of detention1 a forfeiture of any bond. and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, ifyou commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (f.e., in addition to) to any other sentence you receivel

lt is a crime punishable by up to ten years in prison1 and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness1 victim, or informant; retaliate or attempt to retaliate against a witness. victim. or inforrnant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation. or
intimidation are significantly more serious ifthey involve a killing Ol‘ attempted killing.

lf`, after release1 you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed lf you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than |0 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than SIO0,000 or imprisoned not more than one year. or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive ln
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
l acknowledge that l am the defendant in this case and that l am aware of the conditions of release l promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed l am aware ofthe penalties and sanctions
set forth above.

Defendanl `s Sr`gnamre

Directions to the United States Marshal

( \:\ ) The defendant is ORDE.RED released after processing

Date: w `E>i"`i \10\(\ aka A D'v%¢(

Judi'ci`m' Uijrcer- '.r .S`ignamre

DALE A. onozo, U.s. DisrRiCT JquE

Pr'i'med name and title

DISTRIBUTION: COURT DEFENDANT PRETR|A[. SERV[CE U.S\ A'l"l`ORNEY U.S, MARSHAL

